IN THE SUPREME COURT OF TENNESSEE    FILED
                            AT NASHVILLE
                                                    September 21, 1998

                                                     Cecil W. Crowson
                                                    Appellate Court Clerk
DAVID A. ALEXANDER and                 )
MACLIN P. DAVIS, JR.,                  )   Appeal
                                       )   No. 01-S-01-9705-CH-00103
     Plaintiffs-Appellees              )
                                       )   Davidson County
v.                                     )   No. 91-4018-II(III)
                                       )
JULIA ANN WHITE INMAN                  )
                                       )
     Defendant-Appellant               )




                               ORDER



          The appellant has filed a petition to rehear pursuant to

Tenn. R. App. P. 30 in which appellant requests this Court to

reconsider its opinion filed June 22, 1998.



          After due consideration, it is ORDERED that the petition

to rehear is denied.




                                       PER CURIAM